Citation Nr: 0911783	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence sufficient to reopen the 
Veteran's claim for service connection for ankylosing 
spondylitis and fusion of sacroiliac joints bilaterally, of 
the lumbar, thoracic, and cervical spine has been submitted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to 
September 1953, and from January 1956 to January 1960.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision, which 
denied a claim for service connection for ankylosing 
spondylitis and fusion of sacroiliac joints bilaterally, of 
the lumbar, thoracic, and cervical spine.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 0592.  The Board notes that this claim was 
previously denied in June 1996, and the Veteran did not 
appeal.

A Board video hearing was scheduled at the Sioux Falls, South 
Dakota RO for August 4, 2005. The Veteran did not report for 
this hearing and submitted no request to reschedule the 
hearing.

The Board remanded this case in November 2007.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1. An unappealed June 1996 RO rating decision, of which the 
Veteran was notified in the same month, denied a claim of 
entitlement to service connection for ankylosing spondylitis 
and fusion of sacroiliac joints bilaterally, of the lumbar, 
thoracic, and cervical spine.  

2. Additional evidence received since the June 1996 decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine.  

3. The preponderance of the evidence does not establish that 
the Veteran's ankylosing spondylitis and fusion of sacroiliac 
joints bilaterally, of the lumbar, thoracic, and cervical 
spine had its onset in service or manifested within one year 
of service separation, or is otherwise related to his active 
military service. 


CONCLUSIONS OF LAW

1. The June 1996 rating decision denying the claim of service 
connection for ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine is final.  38 U.S.C.A. §  7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for ankylosing spondylitis 
and fusion of sacroiliac joints bilaterally, of the lumbar, 
thoracic, and cervical spine has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3. The Veteran's ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in December 2000 and January 
2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the Veteran of the information necessary 
to substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  In addition, 
the January 2008 letter provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006). 

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The January 2008 letter fully satisfied this 
requirement.  

Subsequent to the issuance of the January 2008, the Veteran's 
claim was readjudicated in a November 2008 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

As for the duty to assist, the result of RO development 
indicates that some of the Veteran's service records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005).  The Board concludes that 
the heightened duty to assist has been met in this case.  The 
claims file contains all available evidence pertinent to the 
claim, including a September 1953 separation examination 
report, service treatment records dated from January 1956 to 
January 1960, and VA medical records.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the Veteran's records.  The 
RO notified the Veteran in a November 2004 letter that the 
service treatment records for his period of service from 
September 1950 to September 1953 were not available.  
Therefore, the Board finds that the claims file contains all 
available evidence pertinent to the claim, as well as 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in December 2001 and 
March 2004 to obtain an opinion as to whether his ankylosing 
spondylitis can be directly attributed to service.  Further 
examination or opinion is not needed on this claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed disability may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Petition to Reopen

The Veteran contends that he has ankylosing spondylitis as a 
result of active service.  The original claim of service 
connection for ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine was denied in a June 1996 RO rating decision, 
and the Veteran did not initiate a timely appeal.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim of service connection for ankylosing 
spondylitis because there was no record of treatment in 
service for ankylosing spondylitis and fusion of sacroiliac 
joints bilaterally, of the lumbar, thoracic, and cervical 
spine, and no evidence of a chronic back condition in 
service.  The Veteran's hospitalization in 1975 at the VA 
Medical Center in Minneapolis, Minnesota for ankylosing 
spondylitis took place more than 15 years following military 
service.  In order for the claim to be reopened, the Veteran 
must have submitted evidence relating to these findings.  

Since the June 1996 rating decision, the RO has received 
numerous VA treatment records dated from 1975 to 2004.  While 
some of these records are duplicative of the evidence already 
in the claims file, other records, including April 1975 and 
May 1975 treatment notes which indicate that the Veteran 
appeared to have ankylosing spondylitis, are new to the 
record.  Additionally, a transcript of the Veteran's 
testimony at an April 2004 personal hearing has been added to 
the claims file.  Furthermore, the Veteran was provided VA 
compensation examinations in December 2001 and March 2004 to 
evaluate his back disability.  The corresponding examination 
reports have been associated with the claims file.  The 
aforementioned medical evidence is neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim.  The Board also notes that such 
evidence, if credible, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran's ankylosing spondylitis is related to an injury 
incurred in service.  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  When considered 
together with the evidence previously of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board will 
proceed to review the claim in light of all the evidence, new 
and old.  38 C.F.R. § 3.156.

Initially, the Board notes that there is evidence of an 
inservice disease or injury.  Service treatment records show 
that the Veteran injured his back from slipping on ice in 
January 1957 and was diagnosed with a back strain.  In 
February 1957, he suffered a lower back sprain as a result of 
lifting wall lockers.  The Veteran was treated again for a 
low back sprain in March 1958 after slipping and falling on 
ice.  In July 1959, the Veteran reported having low back pain 
since the fall in February 1957.  It was noted that this was 
a recurrent problem.  In this regard, the Board finds that 
the evidence establishes that the Veteran incurred an injury 
in service.  

The inquiry that follows is whether there is medical evidence 
of a current disability.  VA treatment records demonstrate 
that the Veteran was diagnosed with ankylosing spondylitis in 
1975 and that he has been treated extensively over the years 
for chronic back pain.  The Veteran's ankylosing spondylitis 
was confirmed at his December 2001 and March 2004 VA 
examinations.  Recent VA treatment records indicate that the 
Veteran continues to suffer from chronic ankylosing 
spondylitis with fusion of the spine, manifested by chronic 
pain.  Accordingly, the Board finds that the Veteran is shown 
to have a current disability of ankylosing spondylitis.  

The Board has reviewed the VA medical records and is unable 
to find any evidence showing a connection between the 
Veteran's ankylosing spondylitis and his inservice injuries.  
In particular, VA treatment notes dated in July 2002 indicate 
that the Veteran specifically asked the physician whether his 
degenerative spine disease could be related to his previous 
injury from lifting in the service.  The physician explained 
that there were degenerative changes seen on the CT scan and 
that there was certainly a possibility that some of that 
could be related to a previous injury.  The physician noted, 
however, that it was pretty much impossible for him to be 
more specific than that at this point in time, looking back 
upon an injury that occurred in the 1950s, especially since 
the Veteran had ankylosing spondylitis that complicated all 
of his spine X-rays and pain evaluation.  

As previously noted, the Veteran was afforded VA examinations 
in December 2001 and March 2004 to assess the current nature 
and etiology of his ankylosing spondylitis.  The Board finds 
these examination reports to be comprehensive and sufficient 
in addressing whether the Veteran's ankylosing spondylitis is 
related to service.  In this regard, it is noted that the 
examiners reviewed the Veteran's claims file in conjunction 
with the examinations.  On both occasions, the examiner 
provided a summary of the Veteran's relevant medical history 
and made note of his low back injuries in service.  

At the December 2001 examination, the Veteran was diagnosed 
with ankylosing spondylitis in the lumbar, thoracic, and 
cervical spine.  The examiner gave the opinion that it was 
more likely than not that the findings in the April 1988 VA 
X-rays, which showed cervical spurring a nerve foraminal 
encroachment, were related to the current diagnosis of 
ankylosing spondylitis.  The examiner explained that 
ankylosing spondylitis progresses from chronic low back pain 
to involvement of the whole spine, and fusion of the 
vertebral bodies.  

At the March 2004 examination, the examiner stated in summary 
that the Veteran had incurred several soft tissue type 
injuries while in the service, characterized as sprains and 
strains, but that X-ray studies in the late 1950s were 
normal.  It was noted that the Veteran had since developed 
clinically significant ankylosing spondylitis, which limited 
his activities and resulted in chronic neck and back pain.  
The examiner indicated that the Veteran did have some 
degenerative changes in his spine, but that it was more 
likely that his symptoms were due to his severe ankylosing 
spondylitis.  The examiner gave the opinion that any purely 
degenerative changes were far more likely to be due to his 
age (71) and his weight (approximately 300 pounds) than to 
the injuries in service.  The examiner further explained that 
the Veteran's ankylosing spondylitis was not due to any 
experience in service; rather, it was an autoimmune disease 
with a very strong genetic component.  

In an April 2004 statement, the Veteran for the first time 
raised the argument that his spinal problems started around 
November 1950 when he had a spinal block at the Fort Knox 
base hospital.  He also indicated that he had another spinal 
block in 1954 at the VA hospital in Indianapolis.  There is, 
however, no evidence to support these assertions.  None of 
the medical evidence of record mention anything about spinal 
blocks in 1950 or 1954.  Although, as explained above, 
service treatment records from the Veteran's first period 
service are unavailable, a September 1953 separation 
examination report and a January 1956 enlistment examination 
report show his spine to be normal upon clinical evaluation; 
these examination reports, which document a history of 
hemorrhoids, are negative for any history of spinal problems 
or procedures.  Furthermore, the Board does not find the 
Veteran's contention to be credible because it was presented 
for the first time in 2004 and conflicts with his previous 
argument that his back disability had its onset in 1956 while 
he was stationed in Germany.  See VA Form 21-256, April 1996; 
VA Form 21-4138, December 2000.  

Taking into account all of the relevant evidence of record, 
the Board finds that the Veteran has failed to submit any 
competent medical evidence showing that his ankylosing 
spondylitis is related to service.  Although service 
treatment records demonstrate that he suffered a low back 
strain or sprain on several occasions during service, these 
injuries appeared to be acute and transitory conditions that 
resolved over time.  In this regard, it is noted that a July 
1957 X-ray of the lumbosacral spine revealed the bodies, 
pedicles, spines and intervertebral spaces to be within 
normal limits.  Subsequently, a March 1958 showed increased 
density of dorsal spinous process L-3.  In July 1959, the 
Veteran was found to be slightly tender over the L-1 and L-2 
area, but there were no other findings.  At an October 1959 
annual examination, X-ray of the lumbosacral spine revealed a 
transitional vertebra consisting of lumbarization of S-1 but 
was not otherwise unusual.  Shortly thereafter, the Veteran 
underwent an October 1959 separation examination in which his 
spine was found to be normal upon clinical evaluation.  In 
this regard, the Board finds that the Veteran separated from 
service without a permanent residual or chronic back 
disability.  The Board further notes that the earliest record 
of post-service treatment for a back problem was in 1975, 
when the Veteran was initially diagnosed with ankylosing 
spondylitis.  This period of 15 years without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, VA treatment records dated in 1975 indicate 
that the back pain that was associated with ankylosing 
spondylitis had begun in January or February of that year.  
There was no reference to any inservice injuries from over 15 
years ago.  Finally, although July 2002 VA treatment records 
acknowledge the possibility that some of the Veteran's 
degenerative spine disease could be related to a previous 
injury in service, there is no evidence of record indicating 
that such a relationship was at least as likely as not.  This 
issue was specifically addressed at the most recent VA 
examination in March 2004, and the examiner opined that 
neither the Veteran's ankylosing spondylitis, nor his 
degenerative changes, was related to his injuries in service.  
The Board notes that the March 2004 examination report is 
thorough and supported by objective and clinical findings, 
and is therefore adequate upon which to base a decision.  

The Board is mindful of the Veteran's statements that his 
current back disability is related to his inservice injuries, 
and that he has had continuous back problems since service.  
The Veteran can attest to factual matters of which he has 
first-hand knowledge; for example, he is competent to report 
that he hurt his back in Germany as a result of falling on 
ice; and he is also competent to say that he has had back 
problems since service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, the Veteran as a lay person 
has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his current disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  Therefore, he cannot provide a 
competent opinion regarding causation.

In view of the foregoing, the Board concludes that service 
connection for ankylosing spondylitis and fusion of 
sacroiliac joints bilaterally, of the lumbar, thoracic, and 
cervical spine is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence to reopen the claim of entitlement 
to service connection for ankylosing spondylitis and fusion 
of sacroiliac joints bilaterally, of the lumbar, thoracic, 
and cervical spine has been received; to that extent only, 
the appeal is granted.

Entitlement to service connection for ankylosing spondylitis 
and fusion of sacroiliac joints bilaterally, of the lumbar, 
thoracic, and cervical spine is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


